Citation Nr: 1421994	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-49 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness on the left side of the body.

2.  Entitlement to a rating in excess of 10 percent for migraine headaches, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing which was held at the RO.

In May 2012 the Board reopened the service connection claim for numbness on the left side of the body finding that new and material evidence had been received, but remanded the matter on the merits, along with the increased rating claim for migraine headaches, for additional development. 

Unfortunately, for the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims on appeal so that medical examinations and opinions could be provided to address the pertinent issues.  Upon review the opinions provided for both issues are insufficient.

With respect to the migraine headaches, the examiner found that the Veteran did not have any characteristic prostrating attacks of migraine headache pain.  However, the report notes that the Veteran indicated that he would take Zomig tablets at the onset of a migraine and if he was at work he would take a couple of hours of rest; if at home he would take a nap for 8 to 9 hours.  He and his wife reported that he had had about 8 to 9 migraine headaches in the past month, and 4 to 5 headaches in the months prior.  The opinion provided does not reconcile how the examiner could come to the conclusion that the Veteran did not have any characteristic prostrating attacks of migraine headache pain when the Veteran has reported occasions when he had to take medication at the onset of migraine pain and rest for hours at a time.  This needs to be clarified on remand.

In addition the issue of entitlement to an extraschedular rating for migraine headaches has been raised by the record, as the Veteran has reported having to take time away from work when he has the onset of migraine headaches.  The RO has addressed the issue of entitlement to an extraschedular evaluation in the last Supplemental Statement of the Case in November 2012; therefore the Board has jurisdiction to remand the matter for referral to the Director of Compensation and Pension.

Regarding the service connection claim for numbness on the left side of the body, the examiner in June 2012 found that since there was no objective evidence of central nervous system pathology that an opinion would not be rendered on whether there was any relationship to service.  However, VA treatment records show that after electrodiagnostic testing in May 2009, the Veteran was diagnosed with early or developing predominantly axonal, sensory greater than motor, peripheral neuropathy primarily involving the left lower extremity with superimposed borderline left ulnar compression neuropathy at the elbow.  Given that there is, in fact, objective evidence of peripheral neuropathy, an opinion is warranted to resolve the Veteran's claim.  The Board again notes that a January 2009 treatment record indicated that it was his doctor's opinion that the Veteran's right sided numbness was "possibly" due to exposure to herbicides.  While the physician wrote right sided numbness, it is obvious she meant left sided numbness because the Veteran complained of left sided numbness for decades and has no complaints of right sided numbness.  A personnel record that was submitted by the Veteran showed that he was stationed at Da Nang, Vietnam in January and February of 1969.  In a May 2010 rating decision VA conceded that the Veteran served several tours in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his complaints of left sided numbness as well as the current severity of his migraine headaches.  The examiner should review the entire claims file, including any electronically stored treatment records, in conjunction with the examination.

With respect to his left sided numbness, for each disorder diagnosed the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that this disorder was caused by a disease or injury in service, including but not limited to exposure to herbicides.  In addressing this question please consider the following:

(a)  the Veteran's complaints of symptoms since service, 

(b)  VA electrodiagnostic testing in May 2009, in which the Veteran was diagnosed with early or developing predominantly axonal, sensory greater than motor, peripheral neuropathy primarily involving the left lower extremity with superimposed borderline left ulnar compression neuropathy at the elbow, 

(c)  a January 2009 treatment record which indicated that it was his doctor's opinion that the Veteran's numbness was "possibly" due to exposure to herbicides, and

(d)  personnel records that the Veteran stationed at Da Nang, Vietnam in January and February of 1969, and had several tours in Vietnam.

A complete rationale should be provided for all conclusions which are expressed in the report of examination. If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case. 

With respect to the migraine headaches, the examiner should fully document the symptoms and functional effects of the Veteran's headaches.  The examiner should note the frequency of prostrating attacks of migraine, and indicate how the Veteran's migraines impact his ability to maintain gainful employment. The examiner also should reconcile the Veteran's subjective complaints of needing to take medication and sleeping for a few hours at the onset of headaches with the assessment of the frequency of the Veteran's prostrating attacks of migraines.

3.  Refer this case to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of the assignment of an extraschedular evaluation for the Veteran's migraine headaches under 38 C.F.R. § 3.321.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



